Citation Nr: 1117902	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral lower extremity peripheral neuropathy has been related by competent medical evidence to service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's bilateral lower extremity peripheral neuropathy is causally related to service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran contends that he suffers from peripheral neuropathy related to his service-connected diabetes mellitus.  

The Veteran underwent VA diabetes mellitus examination in July 2006.  Under the Medical History section, the examiner noted that there were the symptoms of peripheral neuropathy related to diabetes and noted these symptoms to be loss of sensation.  The examiner noted that the Veteran experienced difficulty in differentiation between sharp and dull objects below ankle joints bilaterally (mostly on the left foot).  In addition, the examiner noted a medical history of frequency and erectile dysfunction and noted diabetic neuropathy to be the contributing cause.  The examiner noted that examination of the extremities did not reveal any abnormality with the exclusion mentioned above peripheral neuropathy of both feet.  Neurological examination demonstrated sensory loss below ankle joint bilaterally.  

The Veteran underwent VA examination in February 2009.  The examiner noted that the Veteran reported problems with symptoms involving both feet dating back 20 years or more.  Physical examination of the lower extremities demonstrated decreased sensation on both feet, dorsal and plantar surfaces in a non-dermatomal and non-peripheral nerve distribution.  Assessment was that the Veteran did not have diabetic peripheral neuropathy as his symptoms preceded his diagnosis of diabetes by some time.  The examiner also noted that the sensation in the Veteran's feet was decreased in a patchy distribution which was hard to interpret and that his temperature and vibration sense were both intact and he was able to perceive monofilament testing.  

In his May 2009 Notice of Disagreement with the May 2009 rating decision, the Veteran stated that he began experiencing problems with peripheral neuropathy about two years prior and that he was diagnosed with diabetes mellitus approximately seven years prior.  The Veteran stated that he did not report at the February 2009 VA examination that he had had problems with this condition for 20 years.  

In August 2009, the Veteran presented to VA medical provider a question as to whether his numbness and burning in the feet were caused by diabetes.  It was noted that he was diagnosed with diabetes mellitus in 2002 and that the numbness started in the previous six to eight months.  

In December 2009, the Veteran reported numbness first noted in 2007, becoming constant in toes (3-5 plantar) and lateral side of the right foot.  Later that month, the Veteran underwent VA EMG neurology consult.  The motor nerve conduction study was done with surface electrodes and the sensory nerve conduction study was done with subdermal needle electrodes.  The right lower extremity study was normal.  The examiner noted that a small fiber neuropathy which could occur with diabetes could not be ruled out on this study and that clinical correlation was advised.

In February 2010, the examiner who conducted the February 2009 VA examination was asked to review the claims file and provide a medical opinion that incorporates the Veteran's report that his peripheral neuropathy did not preexist his diagnosis of diabetes mellitus.  The examiner noted that when she saw the Veteran in February 2002, he described burning, tingling, numbness, and fatigability of both feet and the use of special shoes and inserts.  Examination of the feet showed decreased sensation in both feet, both the tops of the feet and the soles in patchy distribution.  Temperature and vibration sense were intact in both feet and monofilament testing was normal in both feet.  The examiner noted the December 2009 reports of numbness in right toes 3-5 and lateral side of right foot which began in 2007 and were worsening.  The examiner noted the December 2009 EMG normal findings of right foot and opined that the Veteran's description of involvement of one hand and part of one foot was not strongly suggestive of diabetic neuropathy and that she would be unable to provide an opinion regarding the possible relationship between the symptoms and diabetes without resorting to speculation.

In September 2010, an additional opinion was rendered regarding the Veteran's lower extremity symptomatology.  The VA physician stated that the examination documents a non anatomical pattern of sensory loss that cannot be explained by known pathology and that the monofilament testing was normal and would best indicate that diabetes mellitus is not playing a role in the lower extremity subjective complaints.  The VA physician noted that as no neurological diagnosis was found on examination, no opinion was possible.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran has lower extremity peripheral neuropathy caused by his service-connected diabetes mellitus, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, all the VA medical reports were written in conjunction with a review of the claims file.  So in this respect neither opinion is necessarily more probative.  

The original opinion by the February 2009 examiner that the Veteran did not have diabetic peripheral neuropathy as his symptoms preceded his diagnosis of diabetes by some time was based on an inaccurate factual basis.  As this medical opinion was based on an inaccurate factual premise, it is not probative.

The February 2010 addendum opinion that the Veteran's description of involvement of part of one foot was not strongly suggestive of diabetic neuropathy and that she would be unable to provide an opinion regarding the possible relationship between the symptoms and diabetes without resorting to speculation.  This opinion is in essence no opinion at all.

However, with respect to the opinions of the July 2006 and September 2010 examiners, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that lower extremity peripheral neuropathy is related to diabetes mellitus is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy of bilateral lower extremities is granted.



REMAND

With respect to the issue of entitlement to service connection for hepatitis C, the February 2009 VA examiner noted that the Veteran was noted to be hepatitis C antibody positive on routine screening done at the St. Cloud VAMC in December 2008.  In the February 2010 Addendum to the February 2009 VA examination, the examiner noted, " ... it seems that the patient may no longer have Hepatitis C.  His HCV antibody test is positive, indicating that he did contract the disease.  However, his HCV PCR test was negative and no HCV was detected in his blood down to the lower limit the test is able to detect. ..."    

The Board notes that HCV infection should not be service-connected unless there is a confirmed diagnosis.  The diagnosis of HCV infection is not valid unless it is confirmed by certain laboratory findings.  A confirmed diagnosis means there is evidence in the record of:  a positive EIA (enzyme immunoassay) or ELISA (enzyme-linked immunosorbent assay) ALONG WITH a positive RIBA (recombinant immunoblot assay, also called "Western blot" test) OR a positive test for HCV RNA (hepatitis C viral ribonucleic acid).  A positive HCV antibody test (EIA OR ELISA) alone is not sufficient evidence of the diagnosis to grant SC.  An examiner's report of "history of" or "evidence of" hepatitis C is not valid unless the requisite laboratory reports are of record.  The RNA test (or PCR amplification) detects the RNA of the virus itself, even when the virus is present in small numbers, and is therefore more precise than the other tests.  The RNA test is not yet approved by the FDA, so the reliability and specificity from laboratory to laboratory varies.  Still, the RNA test is the best and most reliable method of testing currently available.    

The record indicates that serum testing was done in December 2008. 

The Board notes that the Veteran has raised a theory that the Veteran suffers from hepatitis C due to IV drug and intranasal drug use as a means of self-medication as a result of his service-connected anxiety disorder, NOS, with symptoms of posttraumatic stress disorder (PTSD).  On his Risk Factors for Hepatitis Questionnaire, the Veteran admitted to intravenous drug use in Vietnam in 1970, intranasal cocaine use in Vietnam in 1970, left arm and back tattoos in Vietnam in 1970, and sharing toothbrushes or razor blades in basic training at Fort Bragg in 1970.  The Veteran denied high-risk sexual activity, hemodialysis, acupuncture with non-sterile needles, blood transfusion, and exposure to contaminated blood or fluids.

VA treatment records indicate, however, that in May 2007, the Veteran admitted to past drug use and noted that he used everything under the sun with all use back in the early 1970s and early 1980s.  In November 2007, the Veteran reported that he abused heroin after Vietnam and that the last time he used was in the early 1970s.  In April 2008, the Veteran reported that he first used street drugs around 13 years of age and reported using all classes of street drugs such as LSD, heroin, pot, and mescaline between about 1960 and 1980 and that he recalled being dependent upon heroin in Vietnam.  The Veteran reported that he has not used street drugs since about 1980.    

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  Training Letter 01-02 also notes risk factors for hepatitis C include organ transplant before 1992, and indicate that intravenous drug use and intranasal cocaine use due to shared instruments, and that high-risk sexual activity the risk is relatively low.

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010); see also VAOPGPREC 2-97 (January 16, 1997). With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010).

However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder, and that it is not due to willful wrongdoing.  Allen, 237 F.3d at 1381.

In February 2010, the VA examiner opined that that the Veteran's hepatitis C was likely due to the use of both IV and intranasal illicit drugs and not likely due to obtaining a tattoo in service.  In February 2010, the VA examiner was asked to address the additional risk factors of high risk sex and air gun injections in service.  The examiner noted that hepatitis C was not easily spread by sexual contact and that it was not considered a high risk activity.  The examiner noted that there was no medical evidence that receiving air gun immunizations puts a person at high risk of contracting hepatitis C. 

As such, an additional examination is warranted to determine whether during the appeal period the Veteran had a confirmed diagnosis of hepatitis C related to service or if as the February 2009 VA examiner opined was due to drug abuse, whether there is clear medical evidence that drug abuse disability is secondary to or is caused by a service-connected disorder, and that it is not due to willful wrongdoing.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claim of service connection for drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for hepatitis C that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded the appropriate VA hepatitis C examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should render an opinion as to whether the Veteran had a confirmed diagnosis of Hepatitis C (see above for discussion of valid diagnoses of hepatitis C confirmed by certain laboratory findings) at any time since he filed his claim in November 2008; and, if so, discuss the etiology and onset date of the condition.  Specifically, the reviewer is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C was caused by any of the risk factors alleged by the Veteran.  In addition, the examiner should render an opinion as to whether there is clear medical evidence that the Veteran's former drug abuse disability was secondary to service-connected disability.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


